          Case 1:19-cv-03120-SDG Document 85 Filed 03/31/20 Page 1 of 20




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

    SHONGA JONES and JOSE RIOS,
    on behalf of themselves and others similarly
    situated,
          Plaintiffs,
                                                                Civil Action No.
                           v.
                                                               1:19-cv-03120-SDG
    CAPSTONE LOGISTICS, LLC
    (a/k/a Capstone Logistics of GA, LLC),
          Defendant.

                                        ORDER

         This matter is before the Court on Defendant Capstone Logistics, LLC’s

motion to dismiss [ECF 22]. For the following reasons, Capstone’s motion is

DENIED.

I.       BACKGROUND

         The following facts are treated as true for the purposes of this motion. 1

Capstone is a warehouse logistics business that employs unloaders (also referred




1     Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1274 (11th Cir. 1999) (“At the motion
      to dismiss stage, all well-pleaded facts are accepted as true, and the reasonable
      inferences therefrom are construed in the light most favorable to the
      plaintiff.”).
           Case 1:19-cv-03120-SDG Document 85 Filed 03/31/20 Page 2 of 20




to as “lumpers”) at locations throughout the United States. 2 Plaintiff Shonga Jones

was employed by Capstone as a loader at its Groveport, Ohio warehouse. 3

Plaintiff Jose Rios was employed as a loader at Capstone’s Rock Island, Illinois

warehouse. 4

          Plaintiffs’ job duties included, but were not limited to, unloading trailers

and trucks, storing unloaded items, organizing pallets, and cleaning the

warehouse and trailers. 5 During Plaintiffs’ employment, they were compensated

as piece-rate workers. 6 Rather than receiving a fixed hourly wage, Plaintiffs were

paid based on the number of trailers and trucks unloaded during the workday. 7

To record their daily hours, Plaintiffs clocked in at the beginning of a workday and

clocked out at its conclusion. 8 In addition to these tasks, Plaintiffs allege they were

required to perform certain “nonproductive” tasks—such as waiting for a new




2   ECF 1, ¶ 1.
3   Id. ¶¶ 12–14.
4   Id. ¶¶ 16–18.
5   Id. ¶ 39.
6   Id. ¶ 43.
7   Id.
8   Id. ¶ 42.
         Case 1:19-cv-03120-SDG Document 85 Filed 03/31/20 Page 3 of 20




truck or trailer to be docked at the warehouse, cleaning their work area, and

cleaning trailers—for which they received no compensation. 9

       As part of their employment, Plaintiffs allege they routinely worked in

excess of 40 hours per workweek. 10 Plaintiffs concede they were paid some

overtime wages for those hours. 11 However, they allege Capstone improperly

calculated their rate of pay and, thus, undercompensated them for their overtime

hours. 12 Specifically, Plaintiffs allege Capstone miscalculated their overtime wages

by combining both productive (paid) and nonproductive (unpaid) hours, which

diluted their overtime rate and resulted in the underpayment of overtime

compensation. 13 According to Plaintiffs, their overtimes wages should have been

calculated by dividing all piece-wages solely by the productive hours worked

during the week. 14

        On April 18, 2019, Plaintiffs filed their putative collective action Complaint

in the United States District Court for the Southern District of Ohio, asserting a



9    Id. ¶ 44.
10   Id. ¶ 41.
11   Id. ¶ 45.
12   Id. ¶¶ 45–46.
13   Id. ¶ 7.
14   Id. ¶ 64.
             Case 1:19-cv-03120-SDG Document 85 Filed 03/31/20 Page 4 of 20




claim under the Fair Labor Standards Act (“FLSA”) against Capstone. 15 Plaintiffs

seek to represent all current and former Capstone loaders who were paid on a

piece-rate basis, but not fully compensated for their overtime hours. 16 On June 10,

2019, Capstone filed the instant motion to dismiss, or in the alternative, transfer of

venue to this Court. 17 On July 9, 2019, the Southern District of Ohio granted

Capstone’s request to transfer venue to this Court. 18 The Ohio court expressly

declined to take a position on Capstone’s pending motion to dismiss. 19 On July 12,

2019, Plaintiffs filed a response to the motion to dismiss. 20 Capstone filed a reply

on July 26, 2019. 21

II.         LEGAL STANDARD

            Federal Rule of Civil Procedure 8(a)(2) requires a pleading to contain a

“short and plain statement of the claim showing that the pleader is entitled to

relief.” While this standard does not require “detailed factual allegations,” the




15    See generally id.
16    Id. ¶ 71.
17    ECF 22.
18    ECF 33.
19    Id.
20    ECF 36.
21    ECF 53.
       Case 1:19-cv-03120-SDG Document 85 Filed 03/31/20 Page 5 of 20




Supreme Court has held that “labels and conclusions” or “a formulaic recitation

of the elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

      To withstand a motion to dismiss for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1289 (11th Cir. 2010)

(quoting Twombly, 550 U.S. at 570). A complaint is plausible on its face when a

plaintiff pleads sufficient factual content for the court to draw the reasonable

inference that the defendant is liable for the conduct alleged. Am. Dental Ass’n,

605 F.3d at 1289 (citing Twombly, 550 U.S. at 556). “The plausibility standard is not

akin to a ‘probability requirement,’ but it asks for more than a sheer possibility

that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678. A complaint must

also present sufficient facts to “‘raise a reasonable expectation that discovery will

reveal evidence’ of the claim.” Am. Dental Ass’n, 605 F.3d at 1289 (quoting Twombly,

550 U.S. at 556).

      At the motion to dismiss stage, “all well-pleaded facts are accepted as true,

and the reasonable inferences therefrom are construed in the light most favorable

to the plaintiff.” FindWhat Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1296
        Case 1:19-cv-03120-SDG Document 85 Filed 03/31/20 Page 6 of 20




(11th Cir. 2011) (quoting Garfield v. NDC Health Corp., 466 F.3d 1255, 1261

(11th Cir. 2006)). This principle, however, does not apply to legal conclusions.

Iqbal, 556 U.S. at 678.

III.   DISCUSSION

       Plaintiffs argue that, while they were compensated as pieceworkers and

received some overtime wages, Capstone nonetheless violated the FLSA by failing

to compensate them for all hours worked, including nonproductive time, and

failing to calculate and pay them the correct overtime wages. Capstone argues

Plaintiffs do not state a claim because it properly calculated and paid Plaintiffs all

overtime wages due.

       a.     The Fair Labor Standards Act

       Congress enacted the FLSA, codified at 29 U.S.C. § 201 et seq., in 1938 to

address “labor conditions detrimental to the maintenance of the minimum

standard of living necessary for health, efficiency, and general well-being of

workers.” 29 U.S.C. § 202. The FLSA “establishes certain requirements for

employers, including a minimum wage to be paid employees, a maximum number

of hours to be worked at a regular pay rate, and a requirement of overtime pay.”

Wethington v. City of Montgomery, 935 F.2d 222, 224 (11th Cir. 1991). A covered

employee is entitled to overtime wages for any time worked in excess of 40 hours
       Case 1:19-cv-03120-SDG Document 85 Filed 03/31/20 Page 7 of 20




in a given workweek. Allen v. Bd. of Pub. Educ. for Bibb Cty., 495 F.3d 1306, 1314

(11th Cir. 2007). Employers are required to “pay one and one-half times the

‘regular rate’ of pay for overtime hours.” Id. (citing 29 U.S.C. § 207(a)(1)). A claim

for unpaid overtime wages has two basic elements: “(1) an employee worked

unpaid overtime, and (2) the employer knew or should have known of the

overtime work.” Bailey v. TitleMax of Ga., Inc., 776 F.3d 797, 801 (11th Cir. 2015).

      The term “regular rate” is defined “to include all remuneration for

employment paid to, or on behalf of, the employee.” 29 U.S.C. § 207(e).

See also Walling v. Youngerman-Reynolds Hardwood Co., 325 U.S. 419, 424 (1945)

(“[T]he regular rate refers to the hourly rate actually paid the employee for the

normal, non-overtime workweek for which he is employed.”); Boyle v. City of Pell

City, 866 F.3d 1280, 1286 (11th Cir. 2017) (“The regular rate by its very nature must

reflect all payments which the parties have agreed shall be received regularly

during the workweek, exclusive of overtime payments.”). An employee’s “regular

rate” must be in excess of the statutory minimum wage. 29 C.F.R. § 778.107.

      b.     Overtime Compensation and Piece-Rate Workers

      While the “regular rate” is a “rate per hour,” the FLSA does not “require

employers to compensate employees on an hourly rate basis.” 29 C.F.R. § 778.109.

Instead, employers may compensate their employees on a piece-rate basis. Id.
       Case 1:19-cv-03120-SDG Document 85 Filed 03/31/20 Page 8 of 20




See also 29 U.S.C. § 207(g). Pieceworkers are compensated a certain amount per job

performed—i.e., trailer unloaded—rather than by a fixed hourly rate.

See Espenscheid v. DirectSat USA, LLC, 705 F.3d 770, 773 (7th Cir. 2013). Despite this

distinction, pieceworkers are still covered by the FLSA and are “entitled to be paid

the federal minimum wage for every hour they work, and 1.5 times their regular

hourly wage for every hour they work in excess of 40 hours a week.” Id.

See also United States v. Rosenwasser, 323 U.S. 360, 362–64 (1945). Courts are clear

that employers cannot use a piece-rate compensation system as a proxy to avoid

paying their employees full overtime wages. White v. Integrated Elec. Techs., Inc.,

No. 12-359, 2013 WL 2903070, at *1 n.6 (E.D. La. June 13, 2013). See also Serrano v.

Republic Servs., Inc., No. 2:14-cv-77, 2017 WL 2531918, at *9 (S.D. Tex. June 12, 2017)

(“In other words, piece rates cannot be used to omit non-production time from the

maximum hour requirement or to allow the inclusion of non-production time to

bring the hourly rate below the FLSA minimum wage.”).

      When employers compensate employees on a piece-rate basis, “the

overtime compensation due to employees must be computed on the basis of the

hourly rate derived therefrom and, therefore, it is necessary to compute the regular

hourly rate of such employees during each workweek.” 29 C.F.R. § 778.109.

According to the DOL’s regulation:
       Case 1:19-cv-03120-SDG Document 85 Filed 03/31/20 Page 9 of 20




             When an employee is employed on a piece-rate basis, the
             regular hourly rate of pay is computed by adding
             together total earnings for the workweek from piece rates
             and all other sources (such as production bonuses) and
             any sums paid for waiting time or other hours worked
             (except statutory exclusions). This sum is then divided
             by the number of hours worked in the week for which
             such compensation was paid, to yield the pieceworker’s
             “regular rate” for that week.

29 C.F.R. § 778.111(a).

      Once the “regular rate” is determined, “[f]or overtime work the pieceworker

is entitled to be paid . . . a sum equivalent to one-half this regular rate of pay

multiplied by the number of hours worked in excess of 40 in the week.” Id.

“[T]he determination of the regular rate of pay is a question of fact, while the

appropriate methodology to calculate the total amount owed is a question of law.”

Rindfleisch v. Gentiva Health Servs., Inc., No. 1:10-cv-3288-SCJ, 2016 WL 4974969, at

*7 (N.D. Ga. Jan. 7, 2016).

      c.     Discussion

      The parties generally agree on the validity and applicability of this

framework to pieceworkers. The issue in this case is the proper calculation of

Plaintiffs’ regular rate of pay. Plaintiffs allege Capstone did not compensate them

for nonproductive worktime, but included that nonproductive work time in
       Case 1:19-cv-03120-SDG Document 85 Filed 03/31/20 Page 10 of 20




calculating their overtimes wages. This allegedly caused Capstone to miscalculate

Plaintiffs’ regular rate of pay and undercompensate them for their overtime hours.

      Plaintiffs point to 29 C.F.R. § 778.318. This DOL bulletin provides that piece-

rate employees must be compensated at least the minimum wage for all hours

worked in a day, both productive and nonproductive. According to the DOL:

             Some [piecework] agreements provide for payment only
             for the hours spent in productive work; the work hours
             spent in waiting time, time spent in travel on the
             employer’s behalf or similar nonproductive time are not
             made compensable and in some cases are neither
             counted nor compensated. Payment pursuant to such an
             agreement will not comply with the [FLSA]; such
             nonproductive working hours must be counted and paid
             for.

29 C.F.R. § 778.318(a).

      While employers must compensate pieceworkers for nonproductive hours,

the parties may agree to compensate the employee for those hours in different

ways. For example, the parties can agree up-front that an employee will be

compensated at a separate or lower rate (but still above the minimum wage) for

nonproductive hours as opposed to productive hours. Id. at § 778.318(b). In such a

case, “the regular rate is the weighted average of the two rates . . . and the

employee whose maximum hours standard is 40 hours is owed compensation at
       Case 1:19-cv-03120-SDG Document 85 Filed 03/31/20 Page 11 of 20




his regular rate for all of the first 40 hours and at a rate not less than one and one-

half times this rate for all hours in excess of 40.” Id.

      Another option provides that the parties may agree a pieceworker’s piece-

wage is intended to cover both productive and nonproductive hours. Id. at

§778.318(c). In that case:

             [T]he regular rate . . . will be the rate determined by
             dividing the total piecework earnings by the total hours
             worked (both productive and nonproductive) in the
             workweek. Extra compensation (one-half the rate as so
             determined) would, of course, be due for each hour
             worked in excess of the applicable maximum hours
             standard.

Id. For this subsection to apply, “the employer and employees must agree that the

piece-rate is intended to compensate for both productive and nonproductive

hours.” Geday v. C.U. Emp’t, Inc., No. CV 12-175 (RMC), 2013 WL 12108060, at *1

(D.D.C. May 24, 2013) (citing 29 C.F.R. §§ 778.111(a), 778.318).

      If the parties do not have an agreement in place regarding uncompensated

time, “the employee would be owed compensation at the regular hourly rate set

for productive work for all hours up to 40 and at a rate at least one and one-half

times [the productive] rate for hours in excess of 40.” Id.

      As stated above, Plaintiffs allege that, while they were not compensated for

nonproductive work time, those hours were included in calculating their regular
        Case 1:19-cv-03120-SDG Document 85 Filed 03/31/20 Page 12 of 20




rate of pay for their overtime wages. Plaintiffs also allege the parties did not have

an agreement regarding compensation for nonproductive work time. Capstone

does not contend it compensated Plaintiffs for, or executed an agreement

regarding, nonproductive work. It instead makes arguments regarding the

validity and applicability of the DOL bulletin concerning pieceworker

compensation, 29 C.F.R. § 778.318, to the current dispute. The Court addresses the

most germane below, but finds none of Capstone’s arguments persuasive.

               i.     Section 778.318 Is Afforded Persuasive Deference.

       Capstone argues § 778.111 controls over § 778.318 because the former “is an

actual regulation, which has undergone notice and comment rulemaking,”

whereas the latter “is not a regulation and is not entitled to deference.”22

According to Capstone, § 778.318 is “not entitled to any weight beyond its power

to persuade.” 23

       Capstone is correct that § 778.111 is a DOL regulation that has been

subjected to the notice-and-comment rulemaking process. See U.S. Dep’t of Labor,

Wage & Hour Div., Updating Regulations Issued Under the Fair Labor Standards

Act, 76 FR 18832-01, at 18833. As such, § 778.111 is entitled to Chevron deference.



22   ECF 53, at 8.
23   Id. at 9 (collecting cases).
       Case 1:19-cv-03120-SDG Document 85 Filed 03/31/20 Page 13 of 20




Chevron, U.S.A., Inc. v. Nat’l Res. Def. Council, Inc., 467 U.S. 837, 843-44 (1984) (“If

Congress has explicitly left a gap for the agency to fill, there is an express

delegation of authority to the agency to elucidate a specific provision of the statute

by regulation. Such legislative regulations are given controlling weight unless they

are arbitrary, capricious, or manifestly contrary to the statute.”).

      Capstone is also correct that § 778.318 is a DOL bulletin, not a regulation,

and   has    not   undergone     notice-and-comment       rulemaking.     Black    letter

administrative law provides that DOL interpretative bulletins “do not rise to the

level of a regulation and do not have the effect of law.” Brooks v. Village of Ridgefield

Park, 185 F.3d 130, 135 (3rd Cir. 1999). That does not, however, render § 778.318

entirely superfluous or irrelevant. Rather, interpretive guidance such as § 778.318

is entitled to Skidmore deference. Skidmore v. Swift & Co., 323 U.S. 134 (1944).

      Under Skidmore, the DOL’s interpretation of an issue “merit[s] some

deference depending upon the thoroughness evident in its consideration, the

validity of its reasoning, its consistency with earlier and later pronouncements,

and all those factors which give it power to persuade, if lacking power to control.”

Buckner v. Fla. Habilitation Network, Inc., 489 F.3d 1151, 1155 (11th Cir. 2007)

(citing Skidmore, 323 U.S. at 140; United States v. Mead, 533 U.S. 218, 226–27 (2001)).

“A determination regarding the appropriate level of deference accorded to an
        Case 1:19-cv-03120-SDG Document 85 Filed 03/31/20 Page 14 of 20




agency regulation is a question of law.” Buckner, 489 F.3d at 1154. See also Rodriguez

v. Farm Stores Grocery, Inc., 518 F.3d 1259, 1268 (11th Cir. 2008) (determining

29 C.F.R. § 778.113(a) is entitled to Skidmore deference).

        No Eleventh Circuit case has determined the level of deference that should

be afforded the DOL bulletin at issue here: § 778.318. Significantly, as more fully

explicated below, § 778.318 does not conflict with any other DOL regulation or

guidance at issue in this case. 24 Instead, the Court finds this bulletin fills a gap in

the comprehensive FLSA administrative scheme and provides persuasive

guidance. Thus, the Court finds § 778.318 persuasive and declines Capstone’s

urging to disregard it.

               ii.     Section 778.111 Does Not Conflict with Section 778.318.

        Capstone asserts Plaintiffs cannot state a claim because § 778.111 provides

the sole method for calculating the appropriate overtime compensation for

pieceworkers and § 778.318 impermissibly conflicts with § 778.111 because each




24   Infra Section III.c.ii.
        Case 1:19-cv-03120-SDG Document 85 Filed 03/31/20 Page 15 of 20




requires a different rate of pay formulation. 25 Contrary to Capstone’s

characterization, §§ 778.111 and 778.318 do not conflict; rather, they are consistent

with and supplement one another according to the factual scenario at hand.

       Pieceworkers must be compensated for both productive and nonproductive

worktime. Hall v. DIRECTV, LLC, 846 F.3d 757, 773 (4th Cir. 2017) (“A piece-rate

system is permissible under the FLSA only where the parties agree that all of an

employee’s hours, including nonproductive hours, are compensated and included

in the employee’s total working time and where the employer continues to comply

with the statute’s overtime provisions.”); Olivo v. Crawford Chevrolet Inc.,

799 F. Supp. 2d 1237, 1241 (D.N.M. 2011) (“There is no set manner in which an

employer must pay employees for unproductive time, but the employer must

comply with FLSA in whatever way it chooses to compensate its employees.”).



25   Capstone also argues § 778.111(a) and § 778.318 conflict because an application
     of the latter to calculate overtime wages would result in a 2.5 times rate of pay
     multiplier. This contention is misplaced. Plaintiffs here do not argue for the
     application of a 2.5 times multiplier. Indeed, no such multiplier exists under
     the FLSA. Rather, Plaintiffs challenge Capstone’s decision not to compensate
     them for nonproductive time and its chosen method for calculating their
     regular rate of pay. To the extent Plaintiffs seek unpaid straight-time wages
     (i.e., gap-time wages) for that nonproductive time, however, no such claim
     may go forward in this case. Espenscheid v. DirectSat USA, LLC, No. 09-cv-625-
     BBC, 2011 WL 10069108, at *14 (W.D. Wis. Apr. 11, 2011) (holding that
     “plaintiffs’ claims for straight-time compensation for nonproductive work are
     not cognizable under the FLSA”).
       Case 1:19-cv-03120-SDG Document 85 Filed 03/31/20 Page 16 of 20




While pieceworkers are paid per job completed, “the overtime compensation due

to employees must be computed on the basis of the hourly rate.”

29 C.F.R. § 778.109.

      If, under the employment agreement, the piece-rate is intended to

compensate the employee for both nonproductive and productive hours, then the

employer must apply the regular rate of pay computation rules found in

§ 778.111(a). This is wholly consistent with the first part of § 778.318(b). Alston v.

DirecTV, Inc., 254 F. Supp. 3d 765, 792–93 (D.S.C. 2017) (“Subsection (b) sets forth

a method for calculating the regular rate and overtime obligations essentially the

same as the method set forth [in] § 778.111(a), and the method applies when the

parties . . . agree to compensate nonproductive hours worked at a rate which is

lower than the rate applicable to productive work.”) (internal punctuation

omitted).

      By contrast, the second part of § 778.318(b) applies only when: (1) the

employer and employee do not agree on how the employee will be compensated

for nonproductive worktime or (2) the employer does not compensate the

employee for any nonproductive time. In these situations, the rate of pay

calculation rules in § 778.111(a) are inapplicable. Thompson v. Capstone Logistics,

LLC, No. 4:15-cv-2464, 2018 WL 560407, at *5 (S.D. Tex. Jan. 25, 2018) (holding
      Case 1:19-cv-03120-SDG Document 85 Filed 03/31/20 Page 17 of 20




§ 778.318(b) may apply if facts show no understanding existed between employee

and employer regarding whether employee would be paid independently for

waiting time). Finally, § 778.318(c) applies to the wholly separate scenario where

“it is understood by the parties that the other compensation received by the

employee is intended to cover pay for [productive and nonproductive] hours.”

      Here, Plaintiffs allege Capstone did not pay them for nonproductive work

time. Plaintiffs additionally contend there was no agreement between the parties

regarding the compensation for nonproductive worktime. Nonetheless, Plaintiffs

allege Capstone included those nonproductive hours to calculate their regular rate

of pay at a lower rate and thereby short them overtime wages.

      Although the determination of the appropriate method to calculate a

pieceworker’s regular rate of pay is generally a question of law, the Court finds

that important factual questions, such as whether the parties agreed in advance as

to the payment for nonproductive work time, must first be answered. Taking

Plaintiffs’ allegations in the Complaint as true, which the Court must do at this

motion to dismiss stage, Plaintiffs have stated a plausible claim for the

miscalculation of overtime wages.
       Case 1:19-cv-03120-SDG Document 85 Filed 03/31/20 Page 18 of 20




             iii.    Capstone’s Reliance on Monroe v. FTS and a DOL Opinion
                     Letter Does Not Shield It from Liability.

      Capstone points to the Sixth Circuit’s decision in Monroe v. FTS USA, LLC,

860 F.3d 389 (6th Cir. 2017), and DOL Opinion Letter No. FLSA 2018-28, to argue

it should not be penalized for following what it perceived to be the relevant

statutory requirements. Contrary to Capstone’s characterization, Monroe and the

DOL Opinion Letter are not so broad, and it cannot rely on ignorance of the law

as an affirmative defense.

      With regard to Monroe, the Court does not find the case persuasive under

these facts. First, the nature of the claims in that case were materially distinct from

the issues presented here. Second, the Sixth Circuit did not hold that § 778.111 is

the sole method for computing overtime for pieceworkers. Third, and most

critically, Monroe did not involve allegations that the employer failed to pay its

employees for nonproductive work time. Indeed, the Sixth Circuit found that

“piece-rate compensation was paid for all hours worked by FTS Technicians,

regardless of whether that time was recorded.” Id. That is simply not the allegation

in this case. Thus, the employer in Monroe was correct to rely on § 778.111(a), since

§ 778.318 was not applicable to its factual scenario. Capstone’s reliance on Monroe

here is misplaced.
        Case 1:19-cv-03120-SDG Document 85 Filed 03/31/20 Page 19 of 20




       Capstone’s citation to DOL Opinion Letter No. FLSA 2018-28 fares no better.

Opinion Letter Fair Labor Standards Act (FLSA), 2018 WL 6839425, at *1. As an

initial matter, the Opinion Letter dealt with an employer that compensated its

home health aides only for visits with clients, while omitting travel time. Id. The

Opinion Letter did not concern pieceworkers. Nor did it cite § 778.111 or § 778.318.

The Opinion Letter simply reiterated the general requirement that an employer

compensate its employees for overtime hours “at least one and one-half times their

regular rate of pay for time worked in excess of 40 hours per workweek.” Id.

Notably, the Opinion Letter stated that the employer may have violated the

FLSA’s overtime requirement because its compensation system miscalculated the

regular rate of pay and undercompensated its employees. Id. at *2. Contrary to

Capstone’s contentions, nothing in the Opinion Letter demands dismissal of

Plaintiffs’ claims here, at this stage.

       Finally, Capstone urges that it should not be penalized for following

§ 778.111 and Monroe because it “relied on a reasonable, straightforward

interpretation of a complex regulatory scheme.” 26 While the FLSA overtime

regulations and guidance may be complex—notably accentuated by Capstone’s




26   ECF 53, at 20.
       Case 1:19-cv-03120-SDG Document 85 Filed 03/31/20 Page 20 of 20




attempts to conflate the DOL’s guidance—this is not a sufficient basis to dismiss

Plaintiffs’ plausible claims for relief. Capstone cannot invoke an “ignorance-of-the-

law” defense to shield itself from potential liability. This argument is not well

taken, particularly since Capstone argued the precise inverse—that § 778.318

provided the applicable standard for calculating pieceworkers’ overtime wages—

in a recent case involving a similar issue. Thompson v. Capstone Logistics, LLC,

No. 4:15-cv-2464, 2018 WL 560407, at *4 (S.D. Tex. Jan. 25, 2018) (“In their motion,

Defendants correctly state how wages are calculated under 29 C.F.R.

§ 778.318(c).”).

IV.   CONCLUSION

      For the foregoing reasons, Capstone’s motion to dismiss [ECF 22] is

DENIED. Capstone shall file its Answer within 14 days after entry of this Order.

The parties shall file a revised proposed scheduling order within 14 days after

Capstone files its Answer. Discovery shall commence 30 days after Capstone files

its Answer.

      SO ORDERED this the 31st day of March 2020.




                                                     Steven D. Grimberg
                                               United States District Court Judge
